DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 15-17, 20-23, 28, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5016303 to Tanaka.
	Re Claim 1, Tanaka teaches:
	An adjustable orthopedic pillow (at least [Abstract] “cervical and head support pillow”), comprising: 
a plurality of sections (at least Figs. 3 and 6), each section at least partially separated from adjacent sections by a divider extending from a rear surface of the pillow towards a front surface of the pillow (at least Fig. 6 and [Col. 4 lines 15-35] “A first side 43a of the bottom half 43 of the outer cover 40 has third receiving means for receipt of one or more of the inserts 31, 32 or 33. In the preferred embodiment the third receiving means comprises a second receiving pocket 44 and a third receiving pocket 45, as best seen in FIGS. 6, 7 and 8”.), each section comprising: 
a head support fill chamber extending anteriorly from the rear surface of the pillow at least partially towards the front surface of the pillow and extending superiorly from a bottom surface of the pillow at least partially towards a top surface of the pillow (at least Fig. 6, the entirety of the interior is a head support fill chamber); 
a comfort layer fill chamber positioned between the head support fill chamber and the top surface of the pillow and between the head support fill chamber and the front surface of the pillow (at least Fig. 6 element 20 and [Col. 3 lines 55-65] “The assembled contoured foam core 20 is then inserted in a first receiving means 42 located on a first side 41a in the top half 41 of the outer pillow covering 40”.); 
a primary cervical support fill chamber positioned between at least a portion of the head support fill chamber and at least a portion of the comfort layer fill chamber, the primary cervical support fill chamber comprising an opening at a superior portion of the primary cervical support fill chamber (at least Fig. 6 element 45, the pocket and the insert together, and [Col. 4 lines 15-35] “Pockets 44 and 45 are sewn in the first side 43a of the bottom half 43 of the outer cover 40, with one side on each pocket open to receive one or more of the inserts. The pockets 44 and 45 are spaced from one another to make it easier for the user to insert and take out the inserts 31, 32 and 33”.); and 
a secondary cervical support fill chamber positioned between at least a portion of the head support fill chamber and at least a portion of primary cervical support fill chamber, the secondary cervical support fill chamber comprising an opening at an inferior portion of the secondary cervical support fill chamber (at least Fig. 6 element 44, the pocket and the insert together, and [Col. 4 lines 15-35] “Pockets 44 and 45 are sewn in the first side 43a of the bottom half 43 of the outer cover 40, with one side on each pocket open to receive one or more of the inserts. The pockets 44 and 45 are spaced from one another to make it easier for the user to insert and take out the inserts 31, 32 and 33”.).
	Re Claim 2, Tanaka teaches:
	The adjustable orthopedic pillow of Claim 1, further comprising a zipper extending along the rear surface of the pillow, the zipper defining an opening allowing access to at least one of the plurality of sections (at least Fig. 6 element 48 and [Col. 5 lines 30-40] “a nylon zipper 48 around the entire perimeter of covering 40 is used to close up the pillow 10”.).
	Re Claim 3, Tanaka teaches:
	The adjustable orthopedic pillow of Claim 2, wherein the head support fill chamber, the comfort top fill chamber, the primary cervical support fill chamber, and the secondary cervical support fill chamber of the at least one of the plurality of sections is accessible via the opening defined by the zipper (at least Fig. 6).
Re Claim 4, Tanaka teaches:
	The adjustable orthopedic pillow of Claim 1, wherein the plurality of sections comprises: a center section; a left section; and a right section (at least Fig. 6); 
wherein dividers between the center section and left section and the center section and right section are angled medially toward the front surface of the pillow such that the head support fill chamber of the center section resembles a generally trapezoidal shape, smaller in measure in an anterior dimension than in a posterior dimension, and each of the head support fill chambers of the left section and the right section are shaped as irregular complementary trapezoids (at least Fig. 6 and [Col. 4 lines 35-50] “V-shaped insert 33 consists of a rectangular base portion 34 and two wedged-shaped side pieces 35 and 36. Side pieces 35 and 36 are secured to base portion 34 such that a v-shaped second depression 38 is created intermediate pieces 35 and 36, as seen in FIG. 6. Second depression 38 is not an exact v-shape, as the base 39a of depression 38 does not terminate at a point but rather terminates at a short line. However, the angled edges 35a and 36a of side pieces 35 and 36 do converge toward one another toward the base 39a of a "v", as seen in FIG. 6”.).
Re Claim 5, Tanaka teaches:
The adjustable orthopedic pillow of Claim 4, wherein the primary cervical support fill chamber of the left section, the primary cervical support fill chamber of the center section, and the primary cervical support fill chamber of the right section are each part of a single continuous primary cervical support fill chamber extending from the left section to the right section (at least Fig. 6 and [Col. 4 lines 15-35] “Pockets 44 and 45 are sewn in the first side 43a of the bottom half 43 of the outer cover 40, with one side on each pocket open to receive one or more of the inserts. The pockets 44 and 45 are spaced from one another to make it easier for the user to insert and take out the inserts 31, 32 and 33”.).
Re Claim 15, Tanaka teaches:
An adjustable orthopedic pillow (at least [Abstract] “cervical and head support pillow”), comprising: 
a head support fill chamber extending anteriorly from a rear surface of the pillow at least partially towards a front surface of the pillow and extending superiorly from a bottom surface of the pillow at least partially towards a top surface of the pillow (at least Fig. 6, the entirety of the interior is a head support fill chamber); 
a comfort layer fill chamber positioned between the head support fill chamber and the top surface of the pillow and between the head support fill chamber and the front surface of the pillow (at least Fig. 6 element 20 and [Col. 3 lines 55-65] “The assembled contoured foam core 20 is then inserted in a first receiving means 42 located on a first side 41a in the top half 41 of the outer pillow covering 40”.); and 
a plurality of cervical support fill chambers positioned between the head support fill chamber and an anterior section of the comfort layer fill chamber, wherein at least one of the plurality of cervical support fill chambers comprises an opening at a superior portion of the cervical support fill chamber and at least one of the cervical support fill chambers comprises an opening at an inferior portion of the cervical support fill chamber (at least Fig. 6 and [Col. 4 lines 15-35] “Pockets 44 and 45 are sewn in the first side 43a of the bottom half 43 of the outer cover 40, with one side on each pocket open to receive .
Re Claim 16, Tanaka teaches:
The adjustable orthopedic pillow of Claim 15, wherein the plurality of cervical support fill chambers comprise: a primary cervical support fill chamber positioned between at least a portion of the head support fill chamber and at least a portion of the comfort layer fill chamber, the primary cervical support fill chamber comprising an opening at a superior portion of the primary cervical support fill chamber (at least Fig. 6 element 45, the pocket and the insert together, and [Col. 4 lines 15-35] “Pockets 44 and 45 are sewn in the first side 43a of the bottom half 43 of the outer cover 40, with one side on each pocket open to receive one or more of the inserts. The pockets 44 and 45 are spaced from one another to make it easier for the user to insert and take out the inserts 31, 32 and 33”.); 
a secondary cervical support fill chamber positioned between at least a portion of the head support fill chamber and at least a portion of primary cervical support fill chamber, the secondary cervical support fill chamber comprising an opening at an inferior portion of the secondary cervical support fill chamber (at least Fig. 6 element 44, the pocket and the insert together, and [Col. 4 lines 15-35] “Pockets 44 and 45 are sewn in the first side 43a of the bottom half 43 of the outer cover 40, with one side on each pocket open to receive one or more of the inserts. The pockets 44 and 45 are spaced from one another to make it easier for the user to insert and take out the inserts 31, 32 and 33”.).
Re Claim 17, Tanaka teaches:
The adjustable orthopedic pillow of Claim 15, wherein the plurality of cervical support fill chambers comprise a series of alternating first cervical support fill chambers and second cervical support fill chambers, each first cervical support fill chamber comprising an opening at a superior portion of the first cervical support fill chamber and each second cervical support fill chamber comprising an opening at an inferior portion of the second cervical support fill chamber (at least Fig. 6 and [Col. 4 lines 15-35] .
Re Claim 20, Tanaka teaches:
An adjustable orthopedic pillow (at least [Abstract] “cervical and head support pillow”), comprising: 
a head support fill chamber extending anteriorly from a rear surface of the pillow at least partially towards a front surface of the pillow and extending superiorly from a bottom surface of the pillow at least partially towards a top surface of the pillow (at least Fig. 6, the entirety of the interior is a head support fill chamber); 
a comfort layer fill chamber positioned between the head support fill chamber and the top surface of the pillow and between the head support fill chamber and the front surface of the pillow (at least Fig. 6 element 20 and [Col. 3 lines 55-65] “The assembled contoured foam core 20 is then inserted in a first receiving means 42 located on a first side 41a in the top half 41 of the outer pillow covering 40”.); and 
a cervical support fill chamber positioned between the head support fill chamber and an anterior section of the comfort layer fill chamber, wherein the cervical support fill chamber (at least Fig. 6 and [Col. 4 lines 15-35] “Pockets 44 and 45 are sewn in the first side 43a of the bottom half 43 of the outer cover 40, with one side on each pocket open to receive one or more of the inserts. The pockets 44 and 45 are spaced from one another to make it easier for the user to insert and take out the inserts 31, 32 and 33”.) comprises: a first end comprising an opening; a second end; and a channel extending between the first end and the second end, the channel comprising a first channel portion extending parallel to a front surface of the pillow and a second channel portion extending posteriorly from the first portion (at least Fig. 6 and [Col. 4 lines 35-50] “V-shaped insert 33 consists of a rectangular base portion 34 and two .
Re Claim 21, Tanaka teaches:
	The adjustable orthopedic pillow of Claim 20, wherein the first end of the cervical support fill chamber is a superior end and the second end of the cervical support fill chamber is an inferior end (at least Fig. 6).
Re Claim 22, Tanaka teaches:
The adjustable orthopedic pillow of Claim 20, wherein the first end of the cervical support fill chamber is an inferior end and the second end of the cervical support fill chamber is a superior end (at least Fig. 6).
Re Claim 23, Tanaka teaches:
The adjustable orthopedic pillow of Claim 20, wherein a portion of a posterior wall of the cervical support fill chamber is movable to alter the size of the opening in the first end of the cervical support fill chamber (at least Fig. 6 and [Col. 4 lines 15-35] “Pockets 44 and 45 are sewn in the first side 43a of the bottom half 43 of the outer cover 40, with one side on each pocket open to receive one or more of the inserts”.).
Re Claim 28, Tanaka teaches:
The adjustable orthopedic pillow of Claim 1, further comprising a foam support extending from the head support fill chamber of one of the plurality of sections into the comfort top fill chamber of the same section of the plurality of sections (at least Fig. 6 element 20 and [Col. 3 lines 55-65] “The .
Re Claim 31, Tanaka teaches:
The adjustable orthopedic pillow of Claim 1, wherein each of the plurality of sections further comprises a divider separating the comfort layer fill chamber from the head support fill chamber and the primary cervical support fill chamber, the divider comprising a chamfered portion (at least Fig. 6 and [Col. 4 lines 15-35] “A first side 43a of the bottom half 43 of the outer cover 40 has third receiving means for receipt of one or more of the inserts 31, 32 or 33. In the preferred embodiment the third receiving means comprises a second receiving pocket 44 and a third receiving pocket 45, as best seen in FIGS. 6, 7 and 8”.).
Re Claim 32, Tanaka teaches:
The adjustable orthopedic pillow of Claim 1, wherein at least a portion of the primary cervical support fill chamber is positioned inferior to a portion of the secondary cervical support fill chamber (at least Fig. 6).
Re Claim 33, Tanaka teaches:
The adjustable orthopedic pillow of Claim 15, wherein a divider separates the anterior section of the comfort layer fill chamber and an anterior-most cervical support fill chamber of the plurality of cervical support fill chambers, wherein the plurality of cervical support fill chambers are positioned in a nesting configuration extending from the divider towards a posterior portion of the pillow (at least Fig. 6 and [Col. 4 lines 15-35] “A first side 43a of the bottom half 43 of the outer cover 40 has third receiving means for receipt of one or more of the inserts 31, 32 or 33. In the preferred embodiment the third receiving means comprises a second receiving pocket 44 and a third receiving pocket 45, as best seen in FIGS. 6, 7 and 8”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of US 4756035 to Beier.
Re Claim 27, Tanaka teaches:
The adjustable orthopedic pillow of Claim 1 (detailed with respect to claim 1). 
Tanaka does not explicitly teach:
further comprising a strap secured to a posterior portion of the secondary cervical support fill chamber of one of the plurality of sections.
However, Beier teaches:
further comprising a strap secured to a posterior portion of the secondary cervical support fill chamber of one of the plurality of sections (at least Fig. 4 element 28 and [Col. 2 lines 15-35] “A plurality of straps 28 extend between top portion 20 and bottom portion 22”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow taught by Tanaka with the straps taught by Beier because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (providing straps taught by Beier) with a known device (pillow taught by Tanaka).  A person having ordinary skill would have been motivated to do so because “Resilient straps 28, including snaps or other connection means, serve to maintain the fibrous material 33 in the compartment 30 to prevent the migration of the same into the compartment 32. The resiliency 
Re Claim 34, Tanaka teaches:
The adjustable orthopedic pillow of Claim 15 (detailed with respect to claim 15). 
Tanaka does not explicitly teach:
further comprising a strap secured to a posterior-most cervical support fill chamber, the strap configured to secure a foam support to a posterior wall of the posterior-most cervical support fill chamber.
However, Beier teaches:
further comprising a strap secured to a posterior-most cervical support fill chamber, the strap configured to secure a foam support to a posterior wall of the posterior-most cervical support fill chamber (at least Fig. 4 element 28 and [Col. 2 lines 15-35] “A plurality of straps 28 extend between top portion 20 and bottom portion 22”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow taught by Tanaka with the straps taught by Beier because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (providing straps taught by Beier) with a known device (pillow taught by Tanaka).  A person having ordinary skill would have been motivated to do so because “Resilient straps 28, including snaps or other connection means, serve to maintain the fibrous material 33 in the compartment 30 to prevent the migration of the same into the compartment 32. The resiliency of the straps 28 permits the straps to accommodate various thicknesses of the fibrous material 33” (Beier [Col. 2 lines 15-35]).  

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of US 20110056503 A1 to Abraham.
Re Claim 29, Tanaka teaches:
The adjustable orthopedic pillow of Claim 1 (detailed with respect to claim 1). 
Tanaka does not explicitly teach:
further comprising a plurality of inflatable fluid chambers, at least one inflatable fluid chamber positioned within the head support fill chamber of at least one of the plurality of sections and at least one inflatable fluid chamber positioned within the primary cervical support fill chamber or the secondary cervical support fill chamber of at least one of the plurality of sections.
However, Abraham teaches:
further comprising a plurality of inflatable fluid chambers, at least one inflatable fluid chamber positioned within the head support fill chamber of at least one of the plurality of sections and at least one inflatable fluid chamber positioned within the primary cervical support fill chamber or the secondary cervical support fill chamber of at least one of the plurality of sections (at least Fig. 12 and [0148] “The inflatable pillow may have one or more valves. For example in one embodiment there could be eight valves--four inlet valves 60, 61, 67, and 62 on one side of the pillow for inflation, and four outlet valves 63, 66, 64, and 65, for deflation. Alternate inflatable embodiments may comprise various numbers of valves in different locations. The pillow may be inflated by any convenient means including, but not limited to, a hand pump or an electrical air pump”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow taught by Tanaka with the inflatable chambers taught by Beier because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (using inflatable chambers taught by Abraham) with a known device (pillow taught by Tanaka).  A person having ordinary skill would have 
Re Claim 30, The combination of Tanaka and Abraham teaches:
The adjustable orthopedic pillow of Claim 29 (detailed with respect to claim 29). 
Abraham further teaches: 
further comprising a receiver and a processor, the processor configured to control inflation of the plurality of inflatable fluid chambers in response to receiving a signal at the receiver (at least [0148] “The pillow may be inflated by any convenient means including, but not limited to, a hand pump or an electrical air pump”.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GEORGE SUN/              Examiner, Art Unit 3673                                                                                                                                                                                          
/Peter M. Cuomo/              Supervisory Patent Examiner, Art Unit 3673